Fourth Court of Appeals
                                San Antonio, Texas
                                    September 22, 2020

                                   No. 04-19-00461-CV

                                     Nancy ALANIS,
                                        Appellant

                                            v.

                      WELLS FARGO BANK NA, AS TRUSTEE,
                                  Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                            Trial Court No. 2019-CV-00584
                      Honorable David J. Rodriguez, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The panel has considered Appellant’s motion to supplement the appellate record and
Appellant’s motion for rehearing; the motions are DENIED. See TEX. R. APP. P. 49.1.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court